DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 16/871,892 filed on 11/23/2021. Claims 1-19 are pending and have been examined in this office action, claims 1-2, 4-11, and 13-14 have been amended, claims 3 and 12 are canceled, and claims 16-19 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 11/23/2021, with respect to the rejection(s) of claims 1 and 11 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Frazier et al. U.S. Patent No. 6,271,768 (“Frazier”) and Liu et al. U.S. Pub. No. 2018/0074520 (“Liu”).
Frazier teaches the amended limitation wherein a transmitter configured to transmit a target position signal and a reassignment signal to the one or more follower aircraft of the plurality of aircraft; and (see at least [col. 4, line 23-33] The present invention is capable of supporting a flight formation of 250 aircraft through distributed control of multiple aircraft formation cell units. It uses a passive surveillance technique for maintaining formation aircraft position within 500-ft to 100-nm of one another at all Instrument Flight Rules (IFR) altitudes. Updated follower aircraft position information is broadcast periodically (e.g., 2 times per second). These follower aircraft periodic Mode-S transponder transmissions of Automatic Dependent Surveillance Broadcast (ADS-B) information are sent to and received by the TCAS of the formation lead aircraft.) 
Furthermore, Liu teaches the amended limitation wherein the system is able to receive the reassignment signal, wherein upon receiving the reassignment signal, the follower controller is reassigned as a lead controller (see at least [¶ 0030] In terms of dynamic reassignment of leader/follower roles between two UAVs 18 in a particular group 16, the leader UAV 20 would provide the group list 8 to a selected follower UAV 21 of the group 16, as well as the channel 14 information, thereby providing for the follower UAV 21 to become the new leader UAV 20 of the group 16 and the old leader UAV 20 to become a new follower UAV 21 of the group 16 (meaning that assignment within the group list 8 would be updated to show changes, in the roles of the two UAVs 18 affected).)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9-11, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Preiser et al. U.S. Patent No. 5,992,065 (“Preiser”) in view of Harada et al. U.S. Pub. No. 2017/0364068 (“Harada”), Frazier et al. U.S. Patent No. 6,271,768 (“Frazier”) and Liu et al. U.S. Pub. No. 2018/0074520 (“Liu”).
Regarding claim 1 as best understood, Preiser discloses a formation monitoring system for an aircraft of a plurality of aircraft flying in formation comprising: 
a lead controller, configured to: (see at least [ABSTRACT] A lead or master aircraft carries a small computer which may be programmed with the message(s) to be formed, as well as other factors such as the true airspeed of the aircraft and the configuration of the formation.)
receive a position signal from one or more follower aircraft of the plurality of aircraft; calculate the relative position of the one or more follower aircraft of the plurality of aircraft; (see at least [claim 1] for encoding said signal from said interface device and for providing a plurality of discrete signals… with each of said discrete signals corresponding to a position of one of the aircraft of the formation…)
wherein the relative positions of the one or more follower aircraft of the plurality of aircraft are displayed on the lead display; and (see at least [column 6, line 6-9] The encoder 14 is hard wired to a radio transmitter 16, which transmits the appropriate data outputs to the following or slave aircraft, e. g., aircraft 2, 3, 4, and 5 of the formation of FIG. 1.) 
Preiser fails to explicitly disclose a modern display for determining the current positions of the plurality of aircrafts. However, Harada teaches a system configured to:
a lead display for a leader aircraft configured to display a current position of one or more aircraft of the plurality of aircraft and (see at least [Fig. 1] AND [¶ 0047] When the formation setting process is executed, the CPU 18 may first acquire information on position of each of the aircrafts of the formation flying F through the communicator 14. Further, the CPU 18 may display the formation of the formation flying F on the display 110 as illustrated in FIG. 1 on the basis of the acquired information on the position.) 
wherein the leader aircraft is piloted; (see at least [¶ 0010] The aircrafts may include one lead aircraft as a manned aircraft and at least one wingman aircraft as an unmanned aircraft, and the lead aircraft may include the formation setting apparatus.)
determine a target position for one of the one or more follower aircraft; (see at least [ABSTRACT] The region calculator calculates a movable region of the first aircraft, on a basis of a distance, to the first aircraft, from one or a plurality of second aircrafts of the aircrafts excluding the first aircraft.)
a follower display for the one or more follower aircraft; and (see at least [¶ 0026] The display 110 may be a display screen disposed at the front of the unmanned aircraft operating terminal 1, and may display various pieces of data that are based on an operation performed by a user.)
a follower controller configured to: receive the target position signal; and (see at least [ABSTRACT] The communication controller transmits a control signal to the first aircraft when a position within the movable region displayed on the display unit is selected by the user.) 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Preiser and incorporate the teachings of Harada and include a modern display for determining the current positions of the plurality of aircrafts. Doing so allows for receiving the most up to date information regarding the fleet of aircrafts.
Preiser fails to explicitly disclose a transmitter configured to transmit a target position signal and a reassignment signal to the one or more follower aircraft of the plurality of aircraft. However, Frazier teaches a transmitter configured to transmit a target position signal and a reassignment signal to the one or more follower aircraft of the plurality of aircraft (see at least [col. 4, line 23-33] The present invention is capable of supporting a flight formation of 250 aircraft through distributed control of multiple aircraft formation cell units. It uses a passive surveillance technique for maintaining formation aircraft position within 500-ft to 100-nm of one another at all Instrument Flight Rules (IFR) altitudes. Updated follower aircraft position information is broadcast periodically (e.g., 2 times per second). These follower aircraft periodic Mode-S transponder transmissions of Automatic Dependent Surveillance Broadcast (ADS-B) information are sent to and received by the TCAS of the formation lead aircraft.)
Thus, Preiser discloses a system for communication between various aircrafts within a fleet of aircrafts, comprising a controller for location signaling. Frazier teaches a transmitter configured to transmit a target position signal and a reassignment signal to the one or more follower aircraft of the plurality of aircraft.

Preiser fails to explicitly disclose receiving the reassignment signal where the follower controller is reassigned as a lead controller. However, Liu teaches the system to receive the reassignment signal, wherein upon receiving the reassignment signal, the follower controller is reassigned as a lead controller (see at least [¶ 0030] In terms of dynamic reassignment of leader/follower roles between two UAVs 18 in a particular group 16, the leader UAV 20 would provide the group list 8 to a selected follower UAV 21 of the group 16, as well as the channel 14 information, thereby providing for the follower UAV 21 to become the new leader UAV 20 of the group 16 and the old leader UAV 20 to become a new follower UAV 21 of the group 16 (meaning that assignment within the group list 8 would be updated to show changes, in the roles of the two UAVs 18 affected).)
Thus, Preiser discloses a system for communication between various aircrafts within a fleet of aircrafts, comprising a controller for location signaling. Liu teaches the system to receive the reassignment signal, wherein upon receiving the reassignment signal, the follower controller is reassigned as a lead controller.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Preiser and incorporate the teachings of Liu and include a system to receive the reassignment signal, wherein upon 

Regarding claim 2 as best understood, Preiser discloses a system for communication between various aircrafts within a fleet of aircrafts, comprising a controller for location signaling. Preiser fails to explicitly disclose the system to select one of said aircrafts as well as a target position for one of the said aircrafts.
However, Harada teaches the system of claim 1, further comprising:
an aircraft selector configured to select one of the one or more follower aircraft of the plurality of aircraft displayed on the display; (see at least [ABSTRACT] The selector selects, as a first aircraft, one of the aircrafts displayed on the display unit, on a basis of an operation performed by a user.)
a target position selector configured to select a target position on the display for the one or more follower aircraft selected by the aircraft selector (see at least [ABSTRACT] The region calculator calculates a movable region of the first aircraft, on a basis of a distance, to the first aircraft, from one or a plurality of second aircrafts of the aircrafts excluding the first aircraft.)
Thus, Preiser discloses a system for communication between various aircrafts within a fleet of aircrafts, comprising a controller for location signaling. Harada teaches the system to select one of said aircrafts as well as a target position for one of the said aircrafts.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Preiser and incorporate the teachings of Harada in order to allow the user to select one of said aircrafts as well as a target 

Regarding claim 4 as best understood, Preiser discloses the system of claim 1, wherein the lead display is further configured to differentially display at least one of the leader aircraft or an ownship from the plurality of aircraft (see at least [Fig. 1] FIG. 1 is a schematic plan view of a five aircraft formation flight forming an aerial message, and showing exemplary relationships and spacing between the aircraft.)

    PNG
    media_image1.png
    289
    571
    media_image1.png
    Greyscale

Fig. 1: Aircraft fleet formation display by Preiser reference

Regarding claim 9 as best understood, Preiser discloses the system of claim 1, wherein the lead display is further configured to display an approximation of the flight formation (see at least [Fig. 1] FIG. 1 is a schematic plan view of a five aircraft formation flight forming an aerial message, and showing exemplary relationships and spacing between the aircraft.) 

    PNG
    media_image1.png
    289
    571
    media_image1.png
    Greyscale

Fig. 1: Aircraft fleet formation display by Preiser reference

Regarding claim 10 as best understood, Preiser discloses the system of claim 1, wherein the lead display is configured as a portion of a primary flight display (see at least [claim 1] an encoder adapted to be installed aboard the master aircraft and communicating with said interface device…)

Regarding claim 11 as best understood, Preiser discloses a formation monitoring system for an aircraft of a plurality of aircraft flying in formation comprising: 
a lead controller for the leader aircraft of the plurality of aircraft, configured to at least one of: (see at least [ABSTRACT] A lead or master aircraft carries a small computer which may be programmed with the message(s) to be formed, as well as other factors such as the true airspeed of the aircraft and the configuration of the formation.)
receive a current position signal from the one or more aircraft of the plurality of aircraft; calculate the current position of the one or more aircraft of the plurality of aircraft; (see at least [claim 1] for encoding said signal from said interface device and for providing a plurality of discrete signals… with each of said discrete signals corresponding to a position of one of the aircraft of the formation…)
wherein the current position of the one or more aircraft of the plurality of aircraft are displayed on the lead display; and (see at least [column 6, line 6-9] The encoder 14 is hard wired to a radio transmitter 16, which transmits the appropriate data outputs to the following or slave aircraft, e. g., aircraft 2, 3, 4, and 5 of the formation of FIG. 1.) 
calculate the target position of the one or more aircraft of the plurality of aircraft, wherein the relative positions of the target positions of the one or more aircraft of the plurality of aircraft are displayed on the lead display; and (see at least [column 6, line 6-9] The encoder 14 is hard wired to a radio transmitter 16, which transmits the appropriate data outputs to the following or slave aircraft, e. g., aircraft 2, 3, 4, and 5 of the formation of FIG. 1.) 
Preiser fails to explicitly disclose a modern display for determining the current positions of the plurality of aircrafts. However, Harada teaches a system configured to:
 a lead display for a leader aircraft of the plurality of aircraft configured to display a current position of one or more aircraft of the plurality of aircraft, (see at least [Fig. 1] AND [¶ 0047] When the formation setting process is executed, the CPU 18 may first acquire information on position of each of the aircrafts of the formation flying F through the communicator 14. Further, the CPU 18 may display the formation of the formation flying F on the display 110 as illustrated in FIG. 1 on the basis of the acquired information on the position.) 
wherein the leader aircraft is piloted; (see at least [¶ 0010] The aircrafts may include one lead aircraft as a manned aircraft and at least one wingman aircraft as an unmanned aircraft, and the lead aircraft may include the formation setting apparatus.)
an aircraft selector for the leader aircraft of the plurality of aircraft configured to select the one or more aircraft of the plurality of aircraft displayed on the lead display; (see at least [ABSTRACT] The selector selects, as a first aircraft, one of the aircrafts displayed on the display unit, on a basis of an operation performed by a user.) 
a target position selector for the leader aircraft of the plurality of aircraft configured to select a target position on the lead display for the one or more aircraft of the plurality of aircraft selected by the aircraft selector; (see at least [ABSTRACT] The region calculator calculates a movable region of the first aircraft, on a basis of a distance, to the first aircraft, from one or a plurality of second aircrafts of the aircrafts excluding the first aircraft.)
a transmitter configured to transmit the target position signal to the one or more follower aircraft of the plurality of aircraft (see at least [ABSTRACT] The communication controller transmits a control signal to the first aircraft when a position within the movable region displayed on the display unit is selected by the user.) 
a follower display for the one or more follower aircraft; and (see at least [¶ 0026] The display 110 may be a display screen disposed at the front of the unmanned aircraft operating terminal 1, and may display various pieces of data that are based on an operation performed by a user.
a follower controller for the one or more follower aircraft of the plurality of aircraft configured to: (see at least [¶ 0026] The display 110 may be a display screen disposed at the front of the unmanned aircraft operating terminal 1, and may display various pieces of data that are based on an operation performed by a user.)
receive the target position signal from the leader aircraft; (see at least [ABSTRACT] The communication controller transmits a control signal to the first aircraft when a position within the movable region displayed on the display unit is selected by the user.) 
wherein the relative positions of the target positions of the one or more aircraft of the plurality of aircraft are displayed on the follower display, (see at least [¶ 0026] The display 110 may be a display screen disposed at the front of the unmanned aircraft operating terminal 1, and may display various pieces of data that are based on an operation performed by a user.) 
Thus, Preiser discloses a system for communication between various aircrafts within a fleet of aircrafts, comprising a controller for location signaling. Harada teaches a modern display for determining the current positions of the plurality of aircrafts.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Preiser and incorporate the teachings of Harada and include a modern display for determining the current positions of the plurality of aircrafts. Doing so allows for receiving the most up to date information regarding the fleet of aircrafts.
Preiser fails to explicitly disclose a transmitter configured to transmit a target position signal and a reassignment signal to the one or more follower aircraft of the plurality of aircraft. The present invention is capable of supporting a flight formation of 250 aircraft through distributed control of multiple aircraft formation cell units. It uses a passive surveillance technique for maintaining formation aircraft position within 500-ft to 100-nm of one another at all Instrument Flight Rules (IFR) altitudes. Updated follower aircraft position information is broadcast periodically (e.g., 2 times per second). These follower aircraft periodic Mode-S transponder transmissions of Automatic Dependent Surveillance Broadcast (ADS-B) information are sent to and received by the TCAS of the formation lead aircraft.) 
Thus, Preiser discloses a system for communication between various aircrafts within a fleet of aircrafts, comprising a controller for location signaling. Frazier teaches a transmitter configured to transmit a target position signal and a reassignment signal to the one or more follower aircraft of the plurality of aircraft.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Preiser and incorporate the teachings of Frazier and include a transmitter configured to transmit a target position signal and a reassignment signal to the one or more follower aircraft of the plurality of aircraft. Doing so allows for position signal and reassignment signal generation. 
Preiser fails to explicitly disclose receiving the reassignment signal where the follower controller is reassigned as a lead controller. However, Liu teaches wherein upon receiving a reassignment signal, the follower controller is reassigned as a lead controller (see at least [¶ 0030] In terms of dynamic reassignment of leader/follower roles between two UAVs 18 in a particular group 16, the leader UAV 20 would provide the group list 8 to a selected follower UAV 21 of the group 16, as well as the channel 14 information, thereby providing for the follower UAV 21 to become the new leader UAV 20 of the group 16 and the old leader UAV 20 to become a new follower UAV 21 of the group 16 (meaning that assignment within the group list 8 would be updated to show changes, in the roles of the two UAVs 18 affected).)
Thus, Preiser discloses a system for communication between various aircrafts within a fleet of aircrafts, comprising a controller for location signaling. Liu teaches the system to receive the reassignment signal, wherein upon receiving the reassignment signal, the follower controller is reassigned as a lead controller.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Preiser and incorporate the teachings of Liu and include a system to receive the reassignment signal, wherein upon receiving the reassignment signal, the follower controller is reassigned as a lead controller Doing so allows for reassignment signal of the vehicle statuses. 

Regarding claim 13 as best understood, Preiser discloses the system of claim 12, wherein the follower display is further configured to differentially display at least one of the leader aircraft or an ownship from the plurality of aircraft (see at least [Fig. 1] FIG. 1 is a schematic plan view of a five aircraft formation flight forming an aerial message, and showing exemplary relationships and spacing between the aircraft.) 

    PNG
    media_image1.png
    289
    571
    media_image1.png
    Greyscale

Fig. 1: Aircraft fleet formation display by Preiser reference

Regarding claim 15 as best understood, Preiser discloses the system of claim 11, wherein the lead display is configured as a portion of a primary flight display (see at least [claim 1] an encoder adapted to be installed aboard the master aircraft and communicating with said interface device…)

Regarding claim 16 as best understood, Preiser discloses a system for communication between various aircrafts within a fleet of aircrafts, comprising a controller for location signaling. Preiser fails to explicitly disclose the leader aircraft is piloted by a pilot disposed within the leader aircraft.
However, Harada teaches the system of claim 1, wherein the leader aircraft is piloted by a pilot disposed within the leader aircraft (see at least [¶ 0010] The aircrafts may include one lead aircraft as a manned aircraft and at least one wingman aircraft as an unmanned aircraft, and the lead aircraft may include the formation setting apparatus.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Preiser and incorporate the teachings of Harada wherein the leader aircraft is piloted by a pilot disposed within the leader aircraft. Doing so allows for immediate manned control of the leader aircraft of the fleet.

Regarding claim 17 as best understood, Preiser discloses a system for communication between various aircrafts within a fleet of aircrafts, comprising a controller for location signaling. Preiser fails to explicitly disclose the leader aircraft is piloted by a pilot disposed within the leader aircraft.
However, Harada teaches the system of claim 11, wherein the leader aircraft is piloted by a pilot disposed within the leader aircraft (see at least [¶ 0010] The aircrafts may include one lead aircraft as a manned aircraft and at least one wingman aircraft as an unmanned aircraft, and the lead aircraft may include the formation setting apparatus.)
Thus, Preiser discloses a system for communication between various aircrafts within a fleet of aircrafts, comprising a controller for location signaling. Harada teaches the leader aircraft is piloted by a pilot disposed within the leader aircraft.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Preiser and incorporate the teachings of Harada wherein the leader aircraft is piloted by a pilot disposed within the leader aircraft. Doing so allows for immediate manned control of the leader aircraft of the fleet.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Preiser in view of Harada, Frazier and Liu as applied to claims 1 and 11 above, and further in view of Moravek et al. 3U.S. Pub. No. 2019/0371187 (“Moravek”).
Regarding claim 5 as best understood, Preiser discloses a system for communication between various aircrafts within a fleet of aircrafts, comprising a controller for location signaling. Preiser fails to explicitly disclose the system to differentially display the aircraft position from the target position.
However, Moravek teaches the system of claim 1, wherein the display is further configured to 
differentially display (see at least [¶ 0005] providing a graphical indication of an aircraft configuration change corresponding to the recommended scenario on a display device onboard the aircraft.)
the current position of the one or more one aircraft of the plurality of aircraft from a target position of the one or more aircraft of the plurality of aircraft (see at least [¶ 0005] current position to the stabilization target position, and each segment of the plurality of segments has an associated aircraft configuration different from remaining segments of the plurality of segments associated with the respective scenario.)
Thus, Preiser discloses a system for communication between various aircrafts within a fleet of aircrafts, comprising a controller for location signaling. Moravek teaches the system to differentially display the aircraft position from the target position.


Regarding claim 14 as best understood, Preiser discloses a system for communication between various aircrafts within a fleet of aircrafts, comprising a controller for location signaling. Preiser fails to explicitly disclose the system to differentially display the aircraft position from the target position.
However, Moravek teaches the system of claim 12, wherein the follow display is further configured to
differentially display (see at least [¶ 0005] providing a graphical indication of an aircraft configuration change corresponding to the recommended scenario on a display device onboard the aircraft.)
the current position of the one or more follower aircraft of the plurality of aircraft and the target position of the one or more follower aircraft of the plurality of aircraft (see at least [¶ 0005] current position to the stabilization target position, and each segment of the plurality of segments has an associated aircraft configuration different from remaining segments of the plurality of segments associated with the respective scenario.)
Thus, Preiser discloses a system for communication between various aircrafts within a fleet of aircrafts, comprising a controller for location signaling. Moravek teaches the system to differentially display the aircraft position from the target position.
.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Preiser in view of Harada, Frazier and Liu as applied to claim 1 above, and further in view of UMEDA et al. U.S. Pub. No. 2020/0301442 (“UMEDA”).
Regarding claim 6 as best understood, Preiser discloses a system for communication between various aircrafts within a fleet of aircrafts, comprising a controller for location signaling. Preiser fails to explicitly disclose the system is further configured to indicate when the one or more aircraft of the plurality of aircraft have moved to a target position.
However, UMEDA teaches the system of claim 1, wherein the lead display is further configured to indicate when the one or more aircraft of the plurality of aircraft have moved to the target position (see at least [¶ 0014] an acquirer that acquires, for each of the plurality of vehicles, arrival time period information on a time period required for the vehicle to arrive at a stop point existing forward of the vehicle; and a second transmitter configured to be able to transmit the arrival time period information to an information terminal owned by a user of the vehicle. AND [¶ 0015] in order to allow the information terminal owned by a user of the vehicle to display the time period information…)
Thus, Preiser discloses a system for communication between various aircrafts within a fleet of aircrafts, comprising a controller for location signaling. UMEDA teaches the system is 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Preiser and incorporate the teachings of UMEDA in order to indicate when the one or more aircraft of the plurality of aircraft have moved to a target position. Doing so allows for relaying and alerting the user with information regarding the arrival of one or more of the plurality of aircrafts.

Regarding claim 7 as best understood, Preiser discloses a system for communication between various aircrafts within a fleet of aircrafts, comprising a controller for location signaling. Preiser fails to explicitly disclose the system is further configured to indicate when all aircraft of the plurality of aircraft are in a target position.
However, UMEDA teaches the system of claim 1, wherein the lead display is further configured to indicate when all aircraft of the plurality of aircraft are in the target position (see at least [¶ 0014] an acquirer that acquires, for each of the plurality of vehicles, arrival time period information on a time period required for the vehicle to arrive at a stop point existing forward of the vehicle; and a second transmitter configured to be able to transmit the arrival time period information to an information terminal owned by a user of the vehicle. AND [¶ 0015] in order to allow the information terminal owned by a user of the vehicle to display the time period information…)
Thus, Preiser discloses a system for communication between various aircrafts within a fleet of aircrafts, comprising a controller for location signaling. UMEDA teaches the system is 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Preiser and incorporate the teachings of UMEDA in order to indicate when the one or more aircraft of the plurality of aircraft have moved to a target position. Doing so allows for relaying and alerting the user with information regarding the arrival of one or more of the plurality of aircrafts.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Preiser in view of Harada, Frazier and Liu as applied to claim 1 above, and further in view of He et al. U.S. Pub. No. 2010/0117867 (“He”).
Regarding claim 8 as best understood, Preiser discloses a system for communication between various aircrafts within a fleet of aircrafts, comprising a controller for location signaling. Preiser fails to explicitly disclose the system display is further configured to indicate a path from the current position of or more or the plurality of aircraft to a target position of the one or more of the plurality of aircraft.
However, He teaches the system of claim 1, wherein the lead display is further configured to indicate a path from the current position of or more or the plurality of aircraft to the target position of the one or more of the plurality of aircraft (see at least [0024] In addition, and as will now be described in more detail, the visual display 200 may selectively render symbology and/or adjust symbology based on the profile of the aircraft. The profile of the aircraft includes both characteristics of the aircraft itself, the flight path of the aircraft, and/or the current energy of the aircraft, the intended target or destination location.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Preiser and incorporate the teachings of He in order to indicate a path from the current position of or more or the plurality of aircraft to a target position of the one or more of the plurality of aircraft. Doing so allows for relaying the user with basic information regarding the path of one or more of the plurality of aircrafts.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Preiser in view of Harada, Frazier and Liu as applied to claims 1 and 11 above, and further in view of Wiberg et al. U.S. Pub. No. 2021/0294351 (“Wiberg”).
Regarding claim 18 as best understood, Preiser discloses a system for communication between various aircrafts within a fleet of aircrafts, comprising a controller for location signaling. Preiser fails to explicitly disclose wherein the one or more follower aircraft are piloted by a pilot disposed within the leader aircraft.
However, Wiberg teaches the system of claim 1, wherein the one or more follower aircraft are piloted by a pilot disposed within the leader aircraft (see at least [¶ 0004] A follower vehicle following, by means of V2V communication, the lead vehicle in a string, may in some cases be referred to as autonomous vehicle following, auto-following, or driver-less platooning. Autonomous vehicle following allows the removal of the driver from the follower vehicles and have the vehicles follow the leader vehicle fully automatically. Thereby, in addition to longitudinal follower vehicle control, an automatic lateral follower vehicle control is used.)
Thus, Preiser discloses a system for communication between various aircrafts within a fleet of aircrafts, comprising a controller for location signaling. Wiberg teaches the one or more follower aircraft are piloted by a pilot disposed within the leader vehicle. Although Wiberg discloses the system to be incorporated for ground vehicles, it would have been obvious to utilize the system in the aircraft control disclosed by the primary reference.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Preiser and incorporate the teachings of Wiberg wherein the one or more follower aircraft are piloted by a pilot disposed within the leader vehicle. Doing so allows for immediate control of a manned follower vehicle by a pilot.

Regarding claim 19 as best understood, Preiser discloses a system for communication between various aircrafts within a fleet of aircrafts, comprising a controller for location signaling. Preiser fails to explicitly disclose wherein the one or more follower aircraft are piloted by a pilot disposed within the leader aircraft.
However, Wiberg teaches the system of claim 11, wherein the one or more follower aircraft are piloted by a pilot disposed within the leader aircraft (see at least [¶ 0004] A follower vehicle following, by means of V2V communication, the lead vehicle in a string, may in some cases be referred to as autonomous vehicle following, auto-following, or driver-less platooning. Autonomous vehicle following allows the removal of the driver from the follower vehicles and have the vehicles follow the leader vehicle fully automatically. Thereby, in addition to longitudinal follower vehicle control, an automatic lateral follower vehicle control is used.)
Thus, Preiser discloses a system for communication between various aircrafts within a fleet of aircrafts, comprising a controller for location signaling. Wiberg teaches the one or more follower aircraft are piloted by a pilot disposed within the leader vehicle. Although Wiberg discloses the system to be incorporated for ground vehicles, it would have been obvious to utilize the system in the aircraft control disclosed by the primary reference.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Preiser and incorporate the teachings of Wiberg wherein the one or more follower aircraft are piloted by a pilot disposed within the leader vehicle. Doing so allows for immediate control of a manned follower vehicle by a pilot.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668